
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.13

BUNGE LIMITED
EQUITY INCENTIVE PLAN


AWARD AGREEMENT


—Notice of Restricted Stock Unit Grant—


        Effective as of the Date of Grant set forth below, the Participant named
below is hereby awarded an Award of Restricted Stock Units (the "Award") under
the Bunge Limited Equity Incentive Plan (the "Plan") covering the number of
Restricted Stock Units set forth below, subject to the terms and conditions of
the Plan and this Award Agreement (this "Award Agreement"). This Award Agreement
consists of this Notice of Restricted Stock Unit Grant (the "Grant Notice") and
the attached Terms and Conditions Applicable to Restricted Stock Unit Grants
(the "Terms and Conditions"). Defined terms not explicitly defined in this Award
Agreement but defined in the Plan shall have the same definitions as in the
Plan.

Participant Information:

Name:   Address:

Summary of Restricted Stock Units Terms:

Date of Grant:   Restricted Stock Units Granted: Vesting Date:       See
attached Terms and Conditions.    

        The Participant and Bunge Limited, a company organized under the laws of
Bermuda, and any successor thereto ("Bunge"), agree that this Award is granted
under and governed by the terms and conditions of the Plan and this Award
Agreement, and that this Award is granted for no consideration other than the
Participant's services. The Participant acknowledges that he or she has reviewed
the Plan and this Award Agreement in their entirety and has had an opportunity
to obtain the advice of counsel and a qualified tax advisor prior to executing
this Award Agreement. The Participant hereby agrees to comply with the terms and
conditions of the Plan and this Award Agreement and accepts as binding,
conclusive and final all decisions or interpretations of the Board upon any
questions relating to the Plan and this Award Agreement.

        The Participant indicates acceptance of this Award, subject to the terms
and conditions set forth in the Plan and the Award Agreement, by signing this
Grant Notice and returning it to the undersigned representative of Bunge no
later than                        , 2004. If a signed copy of this Grant Notice
is not received by such date, this Award shall be void and of no force and
effect.

 
   
   
   
BUNGE LIMITED   PARTICIPANT
By:
 


--------------------------------------------------------------------------------


 
By:
 


--------------------------------------------------------------------------------

Name: Flavio Sá Carvalho       [NAME] Title:   Chief Personnel Officer        

Attached hereto and apart hereof:
Terms and Conditions Applicable to Restricted Stock Unit Grants.

--------------------------------------------------------------------------------




BUNGE LIMITED
EQUITY INCENTIVE PLAN


AWARD AGREEMENT


—Terms and Conditions Applicable to Restricted Stock Unit Grants—


        1.     Grant.    Subject to the terms and conditions of the Plan and
this Award Agreement, Bunge has elected to grant the Participant this Award as
of the Date of Grant. Each Restricted Stock Unit shall entitle the Participant
to receive one Share, subject to the Participant's satisfaction of the terms and
conditions of the Plan and this Award Agreement.

        2.     Vesting of Restricted Stock Units.

        (a)    Vesting Date.    Subject to the other terms and conditions of the
Plan and this Award Agreement, this Award shall vest as to one-third (1/3) of
the aggregate number of Shares subject thereto on each of the first, second and
third anniversaries of the Date of Grant (each, a "Vesting Date"), provided that
the Participant has remained in the continuous employment of the Company through
the applicable Vesting Date.

        (b)    Issuance of Shares.    Subject to Section 2(e) below, issuance of
Shares in settlement of the vested portion of the Award shall be made as soon as
practicable following the Vesting Date.

        (c)    No Rights as Shareholder.    A Participant shall have no rights
as a shareholder with respect to the Award until Shares shall have been issued
to the Participant following the applicable Vesting Date, and, except as
expressly provided herein or in the Plan, no adjustment shall be made for
dividends or distributions or other rights in respect of any Share for which the
record date is prior to the date on which the Participant shall become the
registered holder of such Shares.

        (d)    Dividend Equivalent Payments.    Unless the Committee determines
otherwise and subject to Section 2(e) below, if the Company pays any cash or
other dividend or makes any other distribution in respect of the Shares
underlying the Award, the Company shall maintain a bookkeeping record to which
such amount of the dividend or distribution in respect to such Shares shall be
credited, at such time and in such manner as determined solely by the Committee,
to an account for the Participant and paid in whole Shares at the time the Award
is settled.

        (e)    Right to Elect to Defer Value of Awards Prior to Vesting
Date.    In accordance with such procedures established by the Committee from
time to time, the Participant may elect to defer receipt of the value of all or
any portion of the Award in accordance with the terms of this Section 2(e) (a
"Deferral Election") pursuant to the terms of the [Name of Deferred Compensation
Plan], or any successor plan adopted by the Company (the "Deferred Compensation
Plan"). Bunge shall provide the Participant with a deferral election form (the
"Deferral Election Form") at a later date. In order to make a Deferral Election,
the Participant must complete and submit the Deferral Election Form in
accordance with the instructions included on such form by a date specified by
the Chief Personnel Officer in his sole discretion. Any Deferral Election made
after such time shall be null and void. Under the terms of the Deferral
Election, the Participant may irrevocably elect to defer an amount equal to the
Deferral Value (as defined below) of a whole number of Shares subject to this
Award. The Deferral Value shall be credited automatically, without any further
action on the part of the Participant, to the Participant's account under the
Deferred Compensation Plan on the Vesting Date of the Award, or portion thereof,
that is subject to a Deferral Election. Any Deferral Value credited to the
Deferred Compensation Plan shall be subject to the terms of the Deferred
Compensation Plan. For purposes of this Award Agreement, "Deferral Value" means,
as of the applicable Vesting Date, the Fair Market Value of the Shares
underlying the vested portion of the Award, which are subject to the Deferral
Election, less any applicable withholding taxes.

2

--------------------------------------------------------------------------------




        3.     Termination of Employment.    Notwithstanding anything to the
contrary in Section 9(b) of the Plan, in the event that the Participant's
employment with the Company is terminated for any reason, any unvested portion
of the Award shall lapse and become void as of the date of such termination.

        4.     General Terms.

        (a)    Transferability.    The Award is not transferable by the
Participant, except by will or by the laws of descent and distribution or
pursuant to a domestic relations order, if applicable.

        (b)    Award Not a Service Contract.    Neither this Award Agreement nor
the Award granted hereunder is an employment or service contract, and nothing in
this Award Agreement shall be deemed to create in any way whatsoever any
obligation on the part of the Participant to continue in the employ of the
Company or of the Company to continue the Participant's employment. In addition,
nothing in this Award Agreement shall obligate the Company or shareholders, the
Board, officers or employees of Bunge or any other entity constituting the
Company to continue any relationship that the Participant might have as a
director, advisor, employee or consultant for the Company.

        (c)    Withholding Obligations.    The Company shall be entitled to
require the Participant, prior to delivery of any Shares, to remit to the
Company an amount sufficient to satisfy any U.S. federal, state, local and/or
foreign income tax, social or other applicable payroll tax withholding
requirements. The Company may, in its sole discretion, permit the Participant,
after the delivery of Shares to the Participant, to satisfy any U.S. federal,
state, local and/or foreign income tax or other applicable payroll taxes by
directing the Company to repurchase Shares that were issued to such Participant
in accordance with all applicable laws and pursuant to any such rules as the
Committee may establish from time to time.

        (d)    Restrictive Covenants; Cooperation Obligations.    

          (i)    Confidentiality.    The Participant understands and
acknowledges that in the course of his or her employment, the Participant shall
have access to and shall learn information proprietary to Bunge, its parent
companies and subsidiaries (individually and as a group, the "Bunge Group") that
concerns the technological innovations, operation and methodology of the Bunge
Group, including, without limitation, business plans, financial information,
protocols, proposals, manuals, clinical procedures and guidelines, scientific
data, computer source codes, programs, software, know-how and specifications,
copyrights, trade secrets, market information, Developments (as hereinafter
defined), data and customer information (collectively, "Proprietary
Information"). "Developments" shall mean all data, discoveries, findings,
reports, designs, inventions, improvements, methods, practices, techniques,
developments, programs, concepts and ideas, whether or not patentable, relating
to the present or planned activities, or the products and services of the Bunge
Group. The Participant hereby agrees that during the period beginning on the
Date of Grant and continuing in perpetuity thereafter, the Participant shall
keep confidential and shall not disclose any such Proprietary Information to any
third party, except as required to fulfill his or her duties in connection with
employment by the Bunge Group, and shall not misuse, misappropriate or exploit
such Proprietary Information in any way. The restrictions contained herein shall
not apply to any information which (i) was already available to the public at
the time of disclosure, or subsequently became available to the public,
otherwise than by breach of this Award Agreement or (ii) the disclosure of which
was required by order of any court or administrative agency. Upon any
termination of the Participant's employment with the Bunge Group, the
Participant hereby agrees to return immediately to the Bunge Group all
Proprietary Information and copies thereof in the possession of the Participant.

         (ii)    No Competing Employment.    During the period beginning on the
Date of Grant and continuing until the end of the twelfth month following the
Participant's termination of employment for any reason with the Bunge Group
(such period to be referred to as the "Restricted

3

--------------------------------------------------------------------------------






Period"), the Participant shall not, without the prior written consent of Bunge,
directly or indirectly, whether as owner, consultant, employee, partner,
venturer, or agent, through stock ownership, investment of capital, lending of
money or property, rendering of services, or otherwise (except ownership of less
than 5% of the number of shares outstanding of any securities which are publicly
traded), (A) compete with the Bunge Group, or (B) provide services to, whether
as an employee or consultant, or own, manage, operate, control, participate in
or be connected with (as a shareholder, partner, or any similar owner) any
corporation, firm, partnership, joint venture, sole proprietorship or other
entity which competes with the Bunge Group, except for the aforementioned
ownership of less than 5% of any publicly traded securities. The Restricted
Period shall be extended by the length of any period during which the
Participant is in breach of any of the terms of this Section 4(d)(ii).

        (iii)    Restrictions on Solicitation.    During the Restricted Period,
and except as required pursuant to the Participant's duties to the Bunge Group
in connection with the employment relationship, the Participant shall not,
directly or indirectly: (i) solicit or contact any customer of the Bunge Group
(or any other entity that the Participant knows is a potential customer with
respect to specific products of the Bunge Group and with which the Participant
has had contact during the period of his or her employment with the Bunge Group)
for any commercial pursuit that to the knowledge of the Participant is in
competition with the Bunge Group or that to the knowledge of the Participant is
contemplated from time to time during the period of his or her employment with
the Bunge Group by any corresponding business plan; (ii) take away or interfere
or attempt to interfere with any custom, trade, business or patronage of the
Bunge Group, or induce, or attempt to induce, any employees, agents or
consultants of or to the Bunge Group to do anything from which the Participant
is restricted by reason of this Section 4(d); or (iii) offer or aid others to
offer employment to employees of the Bunge Group, or interfere or attempt to
interfere with any employees of the Bunge Group. The Restricted Period shall be
extended by the length of any period during which the Participant is in breach
of any of the terms of this Section 4(d)(iii).

        (iv)    Application of Covenants.    The activities described in this
Section 4(d) shall be prohibited regardless of whether undertaken by the
Participant in an individual or representative capacity, and regardless of
whether performed for the Participant's own account or for the account of any
other individual, partnership, firm, corporation or other business organization
(other than Bunge).

         (v)    Injunctive Relief.    Without limiting the remedies available to
Bunge, the Participant acknowledges that a breach of any of the covenants
contained in this Section 4(d) may result in irreparable injury to Bunge for
which there is no adequate remedy at law, that it shall not be possible to
measure damages for such injuries precisely and that, in the event of such a
breach or threat thereof, Bunge shall be entitled to seek a temporary
restraining order or a preliminary or permanent injunction restraining the
Participant from engaging in activities prohibited by this Section 4(d) or such
other relief as may be required to specifically enforce any of the covenants in
this Section 4(d).

        (e)    Plan Document Controls.    In the event of any conflict between
the provisions of this Award Agreement and those of the Plan, the provisions of
the Plan shall control.

        (f)    Applicable Law.    This Award Agreement shall be governed by and
subject to the laws of the State of New York and to all applicable laws and to
the approvals by any governmental or regulatory agency as may be required.

        (g)    Validity.    The invalidity or unenforceability of any provision
of this Award Agreement shall not affect the validity or enforceability of any
other provision of this Award Agreement, which shall remain in full force and
effect. The parties intend that any offending provision shall be enforced to the
fullest extent to which it is enforceable, that any unenforceable portion
thereof be severed from this

4

--------------------------------------------------------------------------------




Award Agreement, and that this Award Agreement, as modified to sever any such
unenforceable portion, be enforced to the fullest extent permitted by law.

        (h)    Notices.    All notices and other communications provided for
herein shall be in writing and shall be delivered by hand, telecopy or facsimile
transmission or sent by certified or registered mail, return receipt requested,
postage prepaid, addressed, if to the Participant, to the attention of the
Participant at the mailing address set forth on the Grant Notice (or to such
other address as the Participant shall have specified to Bunge in writing) and,
if to Bunge, to it at its principal offices which are currently located at 50
Main Street, 6th Floor, White Plains, New York 10606, attention Chief Personnel
Officer. All such notices shall be conclusively deemed to be received and shall
be effective, (i) if delivered by hand, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission or (iii) if sent by registered or certified mail, on the fifth day
after the day on which such notice is mailed.

        (i)    Waiver.    The waiver by either party of compliance with any
provision of this Award Agreement by the other party shall not operate or be
construed as a waiver of any other provision of this Award Agreement, or of any
subsequent breach of such party of a provision of this Award Agreement.

        (j)    Committee Decisions Final.    Any dispute or disagreement that
arises under, or as a result of, or pursuant to, or in connection with, the
interpretation or construction of the terms of this Award Agreement or the Award
granted hereunder shall be determined by the Committee. Any interpretation by
the Committee of the terms of the Award shall be final and binding on all
persons affected thereby.

        (k)    Amendments.    The Committee shall have the power to alter or
amend the terms of this Award Agreement as set forth herein from time to time,
in any manner consistent with the provisions of Section 14 of the Plan, and any
alteration or amendment of the terms of the Award by the Committee shall, upon
adoption, become and be binding on all persons affected thereby without
requirement for consent or other action with respect thereto by any such person;
provided, however, that, except as contemplated by Section 14 of the Plan, no
such alteration or amendment may, without the consent of the Participant,
adversely affect the rights of the Participant under this Award. The Committee
shall give written notice to the Participant of any such alteration or amendment
as promptly as practicable after the adoption thereof. Notwithstanding any
provision herein to the contrary, the Board shall have the broad authority to
amend this Award to take into account changes in applicable tax laws, securities
laws, accounting rules and other applicable state and Federal laws.

        (l)    Entire Agreement; Headings.    This Award Agreement and the other
related documents expressly referred to herein, set forth the entire agreement
and understanding between the parties hereto. The headings of sections and
subsections herein are included solely for convenience of reference and shall
not affect the meaning of any of the provisions of this Award Agreement.

        (m)    Counterparts.    The Grant Notice to this Award Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

        (n)    Market Standoff Agreement.    The Participant, if requested by
Bunge and an underwriter of Common Stock (or other securities) of Bunge, agrees
not to sell or otherwise transfer or dispose of any Common Stock (or other
securities) of Bunge held by the Participant during the period requested by the
underwriter managing any public offering of Common Stock (or other securities)
of Bunge following the effective date of a registration statement of Bunge filed
under the U.S. Securities Act of 1933, as amended, provided that all similarly
situated officers and directors of Bunge are required to enter into similar
agreements. Such agreement shall be in writing in a form satisfactory to Bunge
and such underwriter. Bunge may impose stop-transfer instructions with respect
to the shares (or other securities) subject to the foregoing restriction until
the end of such period.

5

--------------------------------------------------------------------------------




        (o)    Securities Laws Compliance.    No Shares shall be issued or
transferred under this Award Agreement unless the Committee determines that such
issue or transfer is in compliance with all applicable U.S. federal, state
and/or foreign securities laws and regulations, including without limitation,
Bermuda laws and regulations.

        (p)    Change in Control.    The terms of Section 13(b) of the Plan
shall apply to any rights the Participant may have with respect to the Award
upon a Change in Control.

6

--------------------------------------------------------------------------------





QuickLinks


BUNGE LIMITED EQUITY INCENTIVE PLAN
AWARD AGREEMENT
—Notice of Restricted Stock Unit Grant—
BUNGE LIMITED EQUITY INCENTIVE PLAN
AWARD AGREEMENT
—Terms and Conditions Applicable to Restricted Stock Unit Grants—
